Citation Nr: 0618997	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  94-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of establishing basic eligibility to receive 
dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Lee Boothby, Attorney at Law
Appellee represented by:    Donne L. Colton, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, appellee, and appellee's daughter

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to January 1946 and from April 1948 to January 1974.  He died 
in March 1990.  The appellant is a woman with whom the 
veteran contracted a marriage in May 1955.  The appellee is a 
woman with whom the veteran went through a marriage ceremony 
in August 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an administrative decision in September 1991 by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision by the Board dated August 24, 2004, denied the 
appellant's claim.  She appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the appellant, vacated the Board's August 24, 
2004, decision and remanded the matter to the Board for 
further proceedings.


REMAND

In March 2006, the Board sent a letter to the appellant's 
representative notifying him, inter alia, that he and she 
might submit additional evidence in support of her appeal and 
that, if they did so, they had a right, under the provisions 
of 38 C.F.R. § 20.1304 (2005), to either waive initial 
consideration of the additional evidence by the agency of 
original jurisdiction and request the Board to proceed to 
decide the appeal or to request that the Board remand the 
case to the agency of original jurisdiction for initial 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  On May 31, 2006, the 
Board received additional evidence from the appellant, which 
consisted of a statement in writing by an attorney in 
Chicago, Illinois, who identified himself as a former 
Assistant State's Attorney for Cook County, Illinois.  The 
appellant requested that the Board remand the case to the 
agency of original jurisdiction for initial consideration of 
the additional evidence.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

The AMC or the RO should re-adjudicate 
the claim based on all of the evidence of 
record, including the evidence received 
at the Board from the appellant on May 
31, 2006.  If the decision remains 
adverse to the appellant, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  The appellee should 
also be provided with copies of the 
additional evidence and the supplemental 
statement of the case, and be afforded an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  The appellant and 
the appellee have the right to submit additional evidence and 
argument on the matters which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


